Citation Nr: 0948238	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  06-01 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected traumatic arthritis, fracture 
of right distal radius major. 

2.  Entitlement to service connection for left shoulder 
condition as secondary to service-connected traumatic 
arthritis, fracture of right distal radius major.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1965 to March 
1985. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming.  

In December 2009 written argument, the Veteran's 
representative argued that service connection should be 
granted for carpal tunnel syndrome of the right wrist, to 
include as secondary to the service-connected right wrist 
fracture.  That claim has not been adjudicated by the RO and 
is REFERRED for appropriate action.  

The issue of entitlement to service connection for left 
shoulder condition as secondary to service-connected 
traumatic arthritis, fracture of right distal radius major is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran's traumatic arthritis of the right, major, wrist 
is not manifested by favorable ankylosis.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for traumatic arthritis of the right wrist have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5010, 5214, 5215 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
VA outpatient treatment records, private treatment records, 
and VA examinations.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim, and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, --- F.3d ----, No.2008-
7150, (Fed.Cir. Sept. 4, 2009).

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, the record reflects 
that the purpose of the notice was not frustrated.  Vazquez-
Flores, 22 Vet. App. at 49.

In a March 2005 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected right wrist disability, the evidence must show that 
his condition had gotten worse.  The letter also explained 
that the VA was responsible for (1) requesting records from 
Federal agencies, (2) assisting in obtaining private records 
or evidence necessary to support his claim, and (3) providing 
a medical examination if necessary.  The December 2005 
statement of the case provided the appellant with some of the 
applicable regulations relating to disability ratings for his 
service-connected right wrist, as well as the requirements 
for an extraschedular rating under 38 C.F.R. § 3.321(b) and 
stated that disability evaluations center on the ability of 
the body or system in question to function in daily life, 
with specific reference to employment.  To the extent notice 
as to the specific measurements needed to support a higher 
rating were not provided, the record shows that the Veteran 
was not prejudiced.  Significantly, the required measurements 
necessary to properly assess whether a higher disability 
rating was warranted were taken during the April 2005 VA 
examination.

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
increased rating claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, VA outpatient treatment 
records, private treatment records, afforded the Veteran an 
examination, and assisted the Veteran in obtaining evidence.  
Based on the foregoing, all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file, and the Veteran 
has not contended otherwise. 

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Law and Regulations

The Veteran maintains that he is entitled to a disability 
evaluation greater than 10 percent for his service-connected 
traumatic arthritis of the right wrist.  Disability 
evaluations are determined by the application of a schedule 
of ratings, which are based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while 
the Board must consider the veteran's medical history as 
required by various provisions under 38 C.F.R. Part 4, 
including sections 4.2, the regulations do not give past 
medical reports precedence over current findings.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the Veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  


In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

DC 5010 provides that traumatic arthritis is rated analogous 
to degenerative arthritis under DC 5003.  Degenerative 
arthritis, when established by X-ray findings, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under DC 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating applies for X-ray evidence of 
involvement of two or more minor joint groups.  A 20 percent 
rating applies for X-ray evidence of involvement of two or 
more minor joint groups, with occasionally incapacitating 
exacerbations.  38 C.F.R. § 4.71a, DC 5003.     

Limitation of motion of the wrist is rated under DC 5215.  38 
C.F.R. § 4.71a, Diagnostic Code 5215.  Under that code, a 
maximum 10 percent disability evaluation is assigned for 
either the major or minor wrist with dorsiflexion less than 
15 degrees or palmar flexion limited in line with the 
forearm.  Id.   

Ankylosis of the wrist is rated under DC 5214.  38 C.F.R. § 
4.71a, DC 5214.  Under that code, a 30 percent evaluation is 
assigned for favorable ankylosis of the major wrist, and a 20 
percent evaluation is assigned for favorable ankylosis of the 
minor wrist, in 20 degrees to 30 degrees dorsiflexion.  Id.  

Normal dorsiflexion of the wrist is from 0 to 70 degrees and 
normal palmar flexion is from 0 to 80 degrees.  See 38 C.F.R. 
§ 4.71, Plate I.  Normal ulnar deviation is from 0 to 45 
degrees and normal radial deviation is from 0 to 20 degrees.  
Id.   

Discussion

In an April 1985 rating decision, the RO granted service 
connection and assigned a 10 percent rating for traumatic 
arthritis, fracture right distal radius (major).  In that 
decision, it was noted that, during service, the Veteran 
sustained a closed comminuted distal radius fracture.  He had 
open reduction and internal fixation with post-operative 
paresthesias noted in the median nerve distribution.  He 
recovered from the median nerve neuropathy, but continued to 
complain of pain in the wrist.  

The Veteran submitted a claim for increase in March 2005.  In 
the June 2005 rating decision on appeal, the RO denied the 
claim for an increased rating.  

In April 2005, the Veteran underwent a VA examination.  At 
the time, the Veteran reported right wrist pain 90 percent of 
the time.  The Veteran further indicated that he has 
stiffness associated with his wrist pain.  He stated that 
exercise improves his wrist range of motion, however, pain 
levels increase when exercising.  When sleeping, the Veteran 
has numbness in the palm of his hand and increased pain, 
which takes one hour to improve the next morning.  The 
Veteran denied locking of the wrist, however, indicates that 
continuous use results in weakness.  The Veteran stated that 
when experiencing exacerbations, he uses ibuprofen for the 
pain, which he routinely takes three times a day.  The 
Veteran estimated that he has 5 to 10 percent additional loss 
of range of motion during exacerbations.  The Veteran denied 
surgery since his prior examination, as well as the use of 
splints or braces.  The Veteran indicated that he no longer 
hunts due to his wrist pain, however, he still participates 
in most activities, but just at a slower pace.  Regarding 
employment, the Veteran speculated that he was laid off from 
his position as a grounds man in 2002 due to his wrist 
disability, as it prevented him from throwing objects into a 
bucket.  The Veteran indicated that he is currently working 
for the State of Wyoming in security and grounds and 
maintenance.  He has not missed any work thus far.     

On physical examination, the Veteran had slight weakness of 
grip in his right hand as compared to his left hand.  
External examination of his wrist showed a 12 cm well-healed 
jagged shaped surgical scar.  There was no muscle atrophy of 
the Veteran's lower arm or hand.  There was no edema or 
overlying skin abnormalities.  Both active and passive range 
of motion were tested and consistent.  The Veteran's 
extension was to 60 degrees without pain; palmer flexion was 
to 39 degrees with pain on a seven of ten scale; ulnar 
deviation was to 21 degrees with pain on a four of ten scale; 
and radical deviation was to 21 degrees with pain on a four 
of ten scale.  Following ten repetitive motions with five 
times the weight, the Veteran's extension was to 50 degrees 
with pain on a nine of ten scale; palmar flexion was to 29 
with pain on a seven of ten scale; ulnar deviation was to 14 
with pain on a six of ten scale; and radial deviation was to 
19 degrees with pain on a six of ten scale.  The examiner 
diagnosed the Veteran with traumatic arthritis of the right 
wrist.   

The Board finds that the preponderance of the evidence is 
against a rating in excess of 10 percent for the Veteran's 
service-connected traumatic arthritis of the right wrist 
disability.  To warrant the next higher 30 percent 
evaluation, the Veteran must have favorable ankylosis of the 
major wrist in 20 to 30 degrees dorsiflexion.  38 C.F.R. § 
4.71a, DC 5214.  On examination, the Veteran's dorsiflexion 
was to 60 degrees without pain, and on repetition, to 50 
degrees with pain on a nine of ten scale.  During the course 
of the appeal, as the evidence shows, the Veteran's 
dorsiflexion has never been less than 50 degrees, thus, the 
objective range of motion studies by themselves do not show 
entitlement to a compensable rating under the Diagnostic 
Codes for limitation of motion.  Ankylosis of the dominant 
right wrist was not demonstrated.  

The Board recognizes the Veteran's reports of right wrist 
pain.  Where a musculoskeletal disability is currently 
evaluated at the highest schedular evaluation available based 
upon limitation of motion, a DeLuca analysis is foreclosed.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  Since the Veteran 
has been granted the maximum rating possible under Diagnostic 
Code 5215, the analysis required by DeLuca, supra, would not 
result in a higher schedular rating.  

In sum, there is no support for a disability rating in excess 
of 10 percent for the Veteran's service-connected traumatic 
arthritis of the right wrist disability.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  

Extraschedular Considerations

During April 2005 VA examination the Veteran reported that he 
was laid off from his job in 2002.  In this regard, the 
Veteran speculated that he was laid off from his position as 
a grounds man due to his wrist disability, as it prevented 
him from throwing objects into a bucket.  As such, the Board 
must adjudicate the issue of whether referral for an 
extraschedular rating is warranted.  See Barringer v. Peake, 
22 Vet. App. 242 (2008).  

Also during the aforementioned examination, the Veteran 
indicated that he is currently working for the State of 
Wyoming in security and grounds and maintenance.  He further 
reported that he has not missed any work in his current 
position due to his disability.  

Here, the record does not establish that the rating criteria 
are inadequate for rating the Veteran's service-connected 
right wrist disability.  The competent medical evidence of 
record shows that his right wrist disability is primarily 
manifested by pain.  The applicable diagnostic codes used to 
rate the Veteran's disability provide for ratings based on 
limitation of motion.  The effects of the Veteran's 
disabilities have been fully considered and are contemplated 
in the rating schedule; hence, referral for an extraschedular 
rating is unnecessary at this time. Thun v. Peake, 22 Vet. 
App. 111, 115 (2008). 


ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected    traumatic arthritis, fracture of 
right distal radius major is denied.  


REMAND 

The Veteran contends that he currently suffers from a left 
shoulder disability due to his service-connected right wrist 
disability.  Specifically, the Veteran contends that he fell 
out of a dump truck due to the weakness in his right wrist, 
injuring his left shoulder, causing a rotator cuff tear and 
subsequently requiring several surgeries.

Post-service VA outpatient and private outpatient treatment 
records dated in July 2000 to December 2005 demonstrate that 
the Veteran has reported a history of injuring his left 
shoulder when he fell out of a dump truck since; the Veteran 
contends that the injury occurred in July 2000.  The records 
show that the Veteran has a current diagnosis of a left 
rotator cuff tear. 

The Veteran has not been afforded a VA examination to 
determine the etiology of the left shoulder condition.  Thus, 
a remand is required.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination in order to 
determine the current nature and likely 
etiology of the claimed left shoulder 
disability, to include whether the 
service-connected right wrist disability 
caused, contributed or aggravated 
(worsened) the left shoulder disability.  
The claims folder should be made available 
to the examiner for review.  Any indicated 
evaluations, studies, and tests deemed to 
be necessary by the examiner should be 
accomplished.  


Based on the examination and review of the 
record, the examiner should answer the 
following:

Is it at least as likely as not that any 
currently demonstrated left shoulder 
disorder is caused or aggravated (made 
worse) by the Veteran's service-connected 
right wrist disability?  If the examiner 
concludes that aggravation occurred, the 
examiner must identify the degree of 
aggravation above and beyond the baseline 
level of severity of the nonservice-
connected disability.  

A rationale for all opinions expressed 
should be provided.  

2.  Thereafter, readjudicate the Veteran's 
claim.  If the decision with respect to the 
claim remains adverse to the Veteran, he 
and his representative should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


